Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 10/31/22 has been entered.  Claims 1-3 and 5-6 are currently pending examination, claims 7-21 are withdrawn, claim 4 canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Darolia et al (US 2007/0160859; hereafter Darolia) in view of Tryon et al (US 2014/0186656; hereafter Tryon). {US 6,145,470; hereafter Bruce, relied upon solely as evidence}}.
Claim 1: Darolia teaches a process for limiting a critical stabilizer content in coatings (See, for example, abstract, [0044], claims 1, 4-6, 13) comprising: 
placing a source coating material in a vapor deposition apparatus having a coating chamber (coating via EB-PVD are the most preferred method) (See, for example, [0046]),
said coating material having compositional range of LnO.sub.1.5 consisting of single cation mol % of 20-60% balance ZrO2, further 40 mole % (see, for example, [0044] [0046], claim 5, claim 12 wherein the coating is deposited via EBPVD, thus EBPVD source of coating).  Where Ln is selected from any Lanthanum series oxide, and explicitly including Pr and / or Tb (see, for example, abstract, [0032], [0042],  Claim 5). Although such a teaching is not explicitly 30-41% mol, where Ln is selected from Pr and / or Tb it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
energizing said source coating material with an electron beam that delivers a power density to the material forming a vapor cloud from said source coating material (See, for example, [0046], process of deposition is taught to be via through EB-PVD (electron beam physical vapor deposition)); 
and depositing said source coating material as a coating system onto a surface of a work piece (substrate) (See, for example, abstract, [0044, 0046], Fig 1, claims).
Darolia does not explicitly teach the 20-60mol % of the desired zirconate is the source.  Tryon teaches a method of depositing rare earth  / lanthanide zirconates of fluorite / pyrochlore structure via EBPVD via use of an ingot source and further teaches wherein the resulting phases are dictated by the mol percent of the source mixture (See, for example, [0003], [0053], [0055-0056], [0066-0067]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an ingot EBPVD source of the desired zirconate as it would predictably allow for enhanced control over the desired resulting phases deposited.    
Darolia has not explicitly stated the presence of the source in “a crucible”, therefor it has not explicitly taught placing the source in a crucible of the vapor deposition apparatus.  {Bruce} evidences that EB-PVD processes involve melting a ceramic source of the desired coating with an electron beam, the intensity thereof is sufficient to produce a stream of ceramic vapor that condenses on the component to form the ceramic coating layer.  The ceramic vapor evaporates from a pool of molten ceramic contained within a reservoir formed by a crucible that surrounds the upper end of the source (See, for example, col 1 line 62-col 2 line 16).  As the EBPVD process results in melting of the source and formation of a molten pool thereof, the EBPVD process of Darolia  would have inherently possessed a feature reading on a crucible (such as a component possessing a recessive area for confining the source) to confine the source of Darolia and wherein the sample would have inherently been placed therein otherwise there would be nothing structural to maintain / confine the molten pool, and there would thus have been no controllable evaporation to allow for controlled EBPVD coating results achieved by Darolia.  
Claim 2: The only functional limitation described that would appear to enable such resulting claimed phase construction would be wherein the source coating material possesses a compositional range of LnO.sub.1.5 comprising a single cation mol % within the claimed range as articulated in claim 1.  As both the starting source coating material and the deposited coating system fall within the claimed range Darolia achieves the same resulting claimed phases, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Alternatively, Tryon further teaches wherein mixed fluorite-pyrochlore phases will ensure low thermal conductive through the ceramic material through phonon scattering and the radiation component of thermal conductivity [0055-0056].  Therefore it further would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated deposition of the coating system comprising a mixture of pyrochlore and zirconia rich fluorite as such a combination is known in the art to predictably ensure low thermal conductive through the ceramic material through phonon scattering and the radiation component of thermal conductivity.
Claim 3: Darolia further teaches embodiments wherein said coating system contains 0% Pr oxide stabilizer (such as when Tb oxide is selected) or 0% Tb oxide stabilizer (such as when Pr oxide is selected) (See, for example, Claim 5). Alternatively, the only functional limitation described that would appear to read on  / enable a step of “preventing” such a resulting clamed structure would be wherein the source coating material possesses a compositional range of LnO.sub.1.5 comprising a single cation mol % of 30-41% as articulated in claim 1.  As the starting source coating material falls within the claimed range it too must inherently achieve the same resulting prevention, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 5: Darolia further teaches preventing formation of a local compositional zone within the coating system between an inner layer and an outer layer or within the outer layer, of a thermal barrier coating of the coating system (see, for example, entirety, wherein none of the results show or even suggest that for a particular sample there exists a local compositional zone).  Additionally / alternatively the only functional limitation described that would appear to read on  / enable a step of “preventing” such a resulting clamed structure would be wherein the source coating material possesses a compositional range of LnO.sub.1.5 comprising a single cation mol % of 30-41% as articulated in claim 1.  As the starting source coating material falls within the claimed range it too must inherently achieve the same resulting prevention, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 6: Darolia further teaches wherein the local compositional zone to be prevented comprises a stabilizer content in a band that exposes the coating system to attack by sulfur and the formation of a stabilizer-containing sulfate phase (see, for example, entirety, wherein none of the results show or even suggest that for a particular sample there exists a local compositional zone)  A Additionally / alternatively the only functional limitation described that would appear to read on  / enable a step of “preventing” such a resulting clamed structure would be wherein the source coating material possesses a compositional range of LnO.sub.1.5 comprising a single cation mol % of 30-41% as articulated in claim 1.  As the starting source coating material falls within the claimed range it too must inherently achieve the same resulting prevention, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claims 1-3 and 5-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Darolia view of Tryon and Bruce (US 6,145,470; hereafter Bruce).
Claims 1-3 and 5-6: refer to the rejection of claims 1-3 and 5-6 above,
Alternatively in view of Bruce: 
Darolia as not explicitly stated the presence of “a crucible”, therefor it has not explicitly taught placing the ingot in a crucible of the vapor deposition apparatus.  Bruce teaches a method directed to EBPVD apparatus and further teaches that is well known and conventional to place ingots in crucibles within EB-PVD coating apparatuses for EBPVD as they prevent leakage of the resulting molten ceramic pool evaporation source (See, for example, abstract, col 1 line 62-col 2 line 16).  Bruce further teaches wherein improvement in coating uniformity and efficiency over larger surfaces can achieved by increasing the size of the pool by placing the ingot in the inventive crucible of Bruce (see, for example, col 2 lines 37-59, Fig 2).  Therefore, if not already inherent in the teaching of Darolia (see 103 rejection of claim 1 above), it alternatively would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated placing the ingot in a crucible of the vapor deposition apparatus as a crucible would predictably contain the molten ceramic pool allowing for predictable evaporation and as the enhancements of the crucible of Bruce would further provide for improved coating uniformity and efficiency.

Response to Arguments
Applicant’s amendment, filed, 10/31/22, further limiting Ln to the group consisting of Pr and Tb and combinations thereof is convincing with respect to the teaching of Bruce244; which did not explicitly teach Pr or Tb within the claimed range; therefore the 35 USC 103 rejections of claims 1-6 over Bruce244 have been withdrawn.  
Applicant’s arguments that Darolia has taught Ln as preferably  Gd, La, Eu, Sm, and Nd, and that Darolia in view of Tryon do not teach Ln= Pr and / or Tb are unconvincing.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   The examiner notes that in addition to these preferred elements, Darolia has explicitly taught Ln as Pr and / or Tb (See, for example, see, for example, abstract, [0032], [0042],  Claim 5).  As the primary reference has explicitly taught the presently claimed species, the examiner maintains reliance upon the combination is apt. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712